Citation Nr: 1107479	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  04-25 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disability, 
diagnosed as tinea cruris, to include as due to herbicide 
exposure, and, if so, whether the claim should be granted.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2003 and January 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issue of whether new and material evidence has been received 
to reopen a claim for service connection for tinea cruris 
previously was before the Board in August 2007 and May 2009.  The 
issue of entitlement to service connection for PTSD also was 
before the Board in May 2009.  Both issues were remanded for 
additional development and since have been returned to the Board 
for further appellate action.

In a September 2009 written statement, the Veteran indicated that 
he no longer desired a hearing.  Accordingly, his hearing request 
is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).

The issue of entitlement to service connection for a psychiatric 
disability, to include PTSD, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed October 1994 rating decision, mailed to the 
Veteran in November 1994, the originating agency denied a claim 
for service connection for a skin disability, diagnosed as tinea 
cruris.

2.  The evidence received since the October 1994 rating decision 
includes evidence that relates to an unestablished fact necessary 
to substantiate the claim, is not duplicative or cumulative of 
the evidence previously of record, and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
for service connection for a skin disability, diagnosed as tinea 
cruris.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

2.  Tinea cruris was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's skin disability, the Board notes 
that the Veteran has been provided all required notice, to 
include notice pertaining to the disability-rating and effective-
date elements of his claim.  In addition, the Board has 
determined that new and material evidence has been received to 
reopen the claim and to grant service connection for tinea 
cruris.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 
3.159 (2010).

Legal Criteria

Claim to Reopen

In general, a claim which has been denied and not appealed may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that the Secretary shall reopen a claim and review 
the former disposition of the claim if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed.

New evidence is defined as evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
unless there is affirmative evidence to establish the veteran was 
not exposed to an herbicide agent during such service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).

Presumptive service connection may be granted based on herbicide 
exposure for specified diseases manifested to a degree of 10 
percent within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Presumptive service connection also may 
be granted on the basis of herbicide exposure for each additional 
disease that the Secretary determines, in regulations prescribed 
under this section, warrants a presumption of service connection 
by reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period (if 
any) prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen

As an initial matter, the Board notes that additional service 
records were received after the RO issued its initial decision 
denying service connection for a skin disability.  However, the 
records received were not relevant to the issue on appeal; they 
consisted of service personnel records that merely confirmed the 
already-established fact that the Veteran served in the Republic 
of Vietnam during his period of active duty.  Accordingly, the 
provisions of 38 C.F.R. § 3.156(c)(1) (2010) do not apply.

Service connection for a skin disability was denied in an 
unappealed October 1994 rating decision based on the RO's 
determination that the Veteran's claimed skin disability was not 
recognized as a condition presumed to have been caused by 
exposure to herbicides.

The evidence of record in October 1994 included the Veteran's 
service treatment records, private treatment records dated in 
1970, VA treatment records dated in 1986 and 1990, and the report 
of a September 1990 Agent Orange examination.  The service 
treatment records included an April 1966 report of medical 
history, which reflected the Veteran's report of a history of 
occasional rash.  The private treatment records showed that the 
Veteran complained of a rash near his groin in May 1970.  VA 
treatment records dated in 1986 and 1990 reflected diagnoses of 
tinea cruris, and the September 1990 VA examination report noted 
that he reported receiving treatment for a fungal infection while 
serving in the Republic of Vietnam.

The pertinent evidence received since October 1994 includes VA 
treatment records dated from July 1986 to September 2001.  A July 
1986 record notes the Veteran's report that he contracted a rash 
while stationed in the Republic of Vietnam and reflects a 
diagnostic assessment of probable tinea cruris, and a July 1988 
record reflects a diagnostic assessment of recurrent tinea 
cruris.  A June 1998 record reflects the Veteran's report that 
his skin rash began while he was stationed in Vietnam and had 
persisted on an intermittent basis since that time.  A September 
1998 record reflects his complaint of a persistent rash, and a 
September 2001 record reflects a diagnostic impression of history 
of fungal rash.  

The pertinent evidence received since October 1994 also includes 
a written statement from the Veteran dated in November 2007, the 
report of a December 2007 VA examination, and a March 2008 
private treatment record.  In the November 2007 statement, the 
Veteran wrote that he developed a chronic skin disability in 
service and that he has been treated periodically for the same 
disease since that time.  The December 2007 VA examination report 
reflects diagnoses of tinea cruris and dermatitis, not otherwise 
specified.  Finally, the March 2008 private treatment record 
reflects a diagnostic assessment of tinea cruris.

The Veteran's November 2007 statement is new because it suggests 
that his skin disability not only was present during service, but 
also that it has existed continuously since service.  This fact 
was not established by the evidence previously of record.  
Moreover, the Board finds that this statement, when considered 
with the other evidence of record, is sufficient to establish a 
reasonable possibility of substantiating the claim to the extent 
it suggests a continuity of symptomatology.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board notes that the 
credibility of the Veteran in making this statement must be 
presumed for the purpose of this analysis.  See, again, Justus, 3 
Vet. App. at 513.  Accordingly, new and material evidence has 
been presented to reopen the claim.  

Service Connection for Tinea Cruris

The Veteran contends that service connection for a skin 
disability, diagnosed as tinea cruris, is warranted because it is 
related to service.  Specifically, he maintains that he developed 
tinea cruris while serving in the Republic of Vietnam and that 
the disease has persisted since that time.  He also maintains 
that this disability is related to his in-service exposure to 
herbicides.

As an initial matter, the Board notes that the Veteran is 
presumed to have been exposed to herbicides because service 
personnel records show that he served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, tinea cruris is not a disease 
subject to presumptive service connection based on herbicide 
exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  The 
presumptive provisions applicable in cases of herbicide exposure, 
therefore, do not apply.

Although service connection for tinea cruris is not warranted on 
a presumptive basis, the Board still must consider whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records do not reflect any complaint or 
treatment related to a skin disability.  However, the Board notes 
that there are virtually no records of any type of treatment from 
the period during which the Veteran was stationed overseas.  
Reports of medical examination and medical history prepared in 
March 1969, prior to the Veteran's discharge from service, are 
negative for any medical conditions, including skin 
abnormalities.

The Board notes that an April 1966 report of medical history, 
prepared prior to the Veteran's entrance into active duty, 
reflects that he reported a history of occasional rash.  However, 
a contemporaneous report of medical examination reflects no skin 
abnormalities other than a vaccination scar.  A veteran is 
considered to be in sound health when examined, accepted, and 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time of entrance into service, or where 
clear and unmistakable evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  The term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports" and that "[h]istory of preservice 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  38 C.F.R. § 
3.304(b) (2010).  Accordingly, since a history of skin rash was 
only reported as medical history and was not detected on 
examination in April 1966, the presumption of soundness attaches.

The earliest post-service evidence of a skin disability is 
private treatment records dated in May 1970 and August 1970.  
These records show the Veteran was treated for "a scaly eruption 
in [the] inguinal area" and diagnosed with persistent tinea 
cruris.  This medical evidence is consistent with the Veteran's 
November 2007 statement that he sought treatment for his skin 
disability shortly after his separation from service.  Additional 
VA treatment records dated from July 1986 to September 2001 
reflect ongoing treatment for tinea cruris, and a December 2007 
VA examination report reflects diagnoses of tinea cruris and 
dermatitis, not otherwise specified.

The Board notes that the Veteran is competent to report that his 
tinea cruris had its onset during service and that it has 
recurred on a periodic basis since that time.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board also finds that 
these allegations are credible.  In this regard, the Board notes 
that there are virtually no service treatment records from the 
period of active service at issue.  The absence of records from 
this year-long period of service in the Republic of Vietnam 
suggests that the Veteran's service treatment records do not 
provide a comprehensive and fully accurate account of his in-
service medical treatment.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (lay evidence does not lack credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence).  Moreover, the evidence shows the Veteran sought 
treatment for tinea cruris within one year of his separation from 
service and that he has continued to seek treatment for tinea 
cruris periodically since that time.  Significantly, the Board 
notes the Veteran sought treatment for his tinea cruris for 
several years before filing his initial claim for compensation in 
May 1990.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (VA may consider factors 
including interest, bias, and desire for monetary gain in 
weighing credibility).

The Board acknowledges that there is no medical nexus opinion of 
record.  However, given the Veteran's competent and credible 
statements regarding the in-service onset of his tinea cruris and 
the continuity of the symptomatology associated with that 
disease, and the available medical evidence that is consistent 
with the Veteran's statements, the preponderance of the evidence 
is in favor of the claim.  Accordingly, service connection for 
tinea cruris is warranted.


ORDER

New and material evidence having been received, reopening of the 
claim of entitlement to service connection for a skin disability, 
diagnosed as tinea cruris, is granted.

Service connection for tinea cruris is granted.




REMAND

The Veteran also contends that service connection is warranted 
for PTSD because it is related to service.  In a December 2005 
written statement, he described being exposed to rocket and 
mortar attacks while stationed in the Republic of Vietnam.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found 
that an appellant's claim for service connection for PTSD should 
have been construed more broadly by VA as a claim for service 
connection for any mental disability.  The Court noted that the 
claimant was not competent to diagnose a particular psychiatric 
disability, such as PTSD, but that he was competent to describe 
his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  The Court also noted that the evidence submitted in 
support of the claim showed that the appellant had been diagnosed 
with psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that the Board, in 
construing a claim, must consider any disability "that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of the claim."  Id. at 5.

Here, VA treatment records dated in January 2007 reflect that a 
depression screening was positive and that diagnostic impressions 
of "mood disorder secondary to a focus on physical limitations" 
and psychosis, not otherwise specified, were rendered.  The 
record also indicates that there may be a relationship between an 
existing acquired psychiatric disorder and the Veteran's tinea 
cruris.  Specifically, a September 1990 VA examination report 
notes that the Veteran reported having a "nervous problem" that 
worsened with his "pruritic rash" and that he indicated in his 
November 2007 statement that there is a relationship between his 
tinea cruris and his "nerves."

Based on the foregoing, and in accordance with Clemons, the Board 
concludes that the Veteran is seeking service connection for a 
psychiatric disability, variously diagnosed, to include as due to 
his now service-connected skin disability.  However, the RO has 
not addressed whether service connection is warranted for any 
psychiatric disability other than PTSD.

In addition, the Board notes that entitlement to service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2010); (2) a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2010).

On July 13, 2010, during the pendency of this appeal, VA 
published a final rule that amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) 
by re-designating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3).

The new paragraph provides that a veteran's lay testimony alone 
may establish the occurrence of a claimed in-service stressor if 
the stressor is related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service.  For the purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Board finds that the Veteran should be afforded an 
examination in order to consider whether his claimed stressors 
are consistent with the recently revised criteria and to 
determine the nature and etiology of any diagnosed acquired 
psychiatric disorders, to include PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist to determine the nature and 
etiology of all acquired psychiatric 
disorders present during the period of 
this claim.  The claims folders must be 
made available to and reviewed by the 
examiner, and any indicated studies should 
be performed.

A diagnosis of PTSD that conforms with 
DSM-IV should be confirmed or ruled out.  
If PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the elements supporting 
the diagnosis, to include any stressor(s), 
should be identified.

The examiner also should determine whether 
any other acquired psychiatric disorders 
are currently present or were present at 
any time during the pendency of this 
claim.  With respect to each diagnosed 
disorder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service.  The examiner 
also should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder was caused 
or permanently worsened by the Veteran's 
service-connected tinea cruris.

The rationale for all opinions expressed 
must be provided.

2.  The AOJ should undertake any 
development indicated by the record.

3.  Following completion of the above, the 
Veteran's claim should be readjudicated in 
light of the additional evidence obtained.  
If any disposition remains unfavorable, 
send the Veteran and his representative a 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


